Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Dennis Ray Freeman, Appellant                        Appeal from the 124th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 42132-
No. 06-13-00131-CR          v.                       B). Opinion delivered by Justice Carter,
                                                     Chief Justice Morriss and Justice Moseley
The State of Texas, Appellee                         participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
assessment of fees for appellant’s court-appointed counsel. As modified, the judgment of the
trial court is affirmed.
        We note that the appellant, Dennis Ray Freeman, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.
        .


                                                      RENDERED JULY 30, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk